Citation Nr: 1505832	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  10-18 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Counsel



REMAND

The Veteran had active duty service from September 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for prostate cancer.  (This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).)

In this case, the Veteran has argued that he served in Okinawa, Japan during his period of military service and that he was exposed to Agent Orange as a result of that service.  

The Veteran alternatively argues that he was exposed to pesticides and commercial, non-tactical defoliants at that time.  The Veteran and his representative allege that the commercial defoliants to which the Veteran was exposed contained dioxin and arsenic-much like the tactical herbicides used in the Republic of Vietnam.  In this regard, the Veteran's representative sent in a Wikipedia article specifically about 2,4,5-Trichlorophenoxyacetic acid (2,4,5-T).  

Based on the Veteran's assertions, the Board finds that a remand is necessary in order to obtain a VA medical opinion as to whether the Veteran's prostate cancer was caused by any toxic exposure during service.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Moreover, the Board notes that the Veteran's service treatment records have been obtained, but his service personnel records have not.  On remand, attempts to obtain his service personnel records should be made, as well as any ongoing private and VA treatment records.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain through official sources any of the Veteran's service treatment and personnel records that are not currently associated with the claims file.  If any further records cannot be obtained and further attempts would be futile, such should be noted in the claims file with a memorandum of unavailability and the Veteran should be notified thereof.

2.  Ask the Veteran to identify any VA or private treatment that he may have had for his prostate cancer, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  The Veteran should also be asked to submit specific information regarding all toxins, including the specific pesticides and commercial defoliants to which he was exposed during service, including the chemical make-up of those substances.  

4.  After the above development has been completed, send the claims file to an appropriate physician for a medical opinion as to the etiology of the Veteran's prostate cancer.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner.  

Following review of the claims file, including this remand, the reviewer should opine whether the Veteran's prostate cancer more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise the result of military service, to include any exposure to commercial pesticides and defoliants (non-tactical herbicides) during his service in Okinawa, Japan.

A rationale for any opinion expressed must be provided.  If the reviewer opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Following any additional indicated development, the originating agency should review the claims file and readjudicate the Veteran's claim of service connection for prostate cancer.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

